51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.R.J. COMBS, Plaintiff-Appellant,v.William H. FREEMAN;  James G. Exum, Judge, North CarolinaSupreme Court Justice;  North Carolina Court ofAppeals;  North Carolina Supreme Court,Defendants-Appellees.R.J. COMBS, Plaintiff-Appellant,v.Julius A. ROUSSEAU, Jr., Judge;  Jerry L. Roten, Clerk ofCourt;  Ashe County Sheriff's Department;  JamesC. Hartley, a/k/a Jim Hartley, Sheriff,Defendants-Appellees.
Nos. 95-6020, 95-6021.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 6, 1995.

R.J. Combs, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Combs v. Freeman, No. CA-94-144-5-V;  Combs v. Rousseau, No. CA-94-145-5-V (W.D.N.C. Dec. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.